DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protective wall of claim 8, line 3 and the protective wall of claim 14, lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 9 is objected to because of the following informalities:  line 3, “including at least one a landing door unit” is unclear, the word “a” appears to be a typo.  Appropriate correction is required.
	Claim 15 is objected to because of the following informalities: line 4, “with an opening of slot” is unclear. Is the limitation supposed to be “with an opening or slot”?

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5003539 B2 in view of Kalm et al. (US 6609849 B2).
	Regarding claim 1, JP 5003539 B2 teaches:
An elevator landing door assembly, comprising:
	at least one landing door unit (landing doorway device 1, figure 2) to be assembled to a 5landing door base opening (opening 14, figure 3) having an upper edge (top of opening 14), two side edges (left and right sides of opening 14) and a lower edge (bottom of opening 14), the at least one landing door unit including,
	a top track (opening/closing mechanism 4, figure 2) configured to hold one or more door panels (door 3, figure 2) suspended therefrom via one or more supporting elements (horizontal portion of mechanism 4, figure 2),
	a door sill (threshold 5, figure 2), and 

	JP 5003539 B2 does not teach:	
	Lower fixing elements, and
		connecting the upper edge of the landing door unit to the receiving parts of the upper 		fixing elements,
	 	turning the lower part of the landing door unit towards an elevator shaft and towards 	the lower fixing elements, and
		connecting the lower part of the landing door unit to the receiving parts of the lower 	fixing elements.
	However, Kalm et al. teach:
An elevator landing door assembly, and
	lower fixing elements (hold blocks 33, figure 1)
	And the combination of JP 5003539 B2 and Kalm et al. teaches:
		connecting the upper edge of the landing door unit (top of landing doorway device 1, 	figure 2, JP 5003539 B2) to the receiving parts (fitting hole 19, figure 3 of Kalm et al.) of the 	upper fixing elements (hold blocks 34, figure 1 of Kalm et al.),
	 	turning the lower part of the landing door unit (bottom of landing doorway device 1, 	figure 2, JP 5003539 B2) towards an elevator shaft (“shaft structure” paragraph [0006], Kalm et 	al., the fitting holes of Kalm et al. are designed to allow adjustment of the position of the landing 	door unit, the bottom of the landing door unit would turn toward the elevator shaft during 	adjustment) and towards the lower fixing elements (hold blocks 33, figure 1, Kalm et al.), and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixing elements taught by Kalm et al. with the assembly of JP 5003539 B2 because of the simple method of vertical adjustment utilized by Kalm et al. The fixing elements of Kalm et al. make minor adjustments in the vertical placement of the door structures attached to them simple and efficient.   
	Regarding claim 2, Kalm et al. further teach:
wherein 
	the lower fixing elements include at least two lower fixing el15ements (hold blocks 33, figure 1) fastened into the lower edge of the landing door base opening (door opening 30, figure 1), and 
	the upper fixing elements include at least two upper fixing elements (hold blocks 34, figure 1) fastened into the upper edge of the landing door base opening (30).
	Regarding claim 3, Kalm et al. further teach:
20wherein the at least one landing door unit comprises:
	upper counter parts (bolts (not shown) that pass through fitting holes 24 or 19, figure 3) to be fastened to the upper fixing elements (hold blocks 34), and
	lower counter parts (bolts (not shown) that pass through fitting holes 24 or 19, figure 3) to be fastened to the lower fixing elements (hold blocks 33).  
	Regarding claim 4, Kalm et al. further teach:
25wherein the receiving part of the upper fixing elements (hold block 34) each comprise:
	a hollow interior (see figure 3) and a vertical slot (fitting hole 19, figure 3) to receive a respective one of the upper counterparts (bolts, not shown) of the landing door unit from a respective landing floor (“door sills on different floors” paragraph [0002], line 7).  

	Regarding claim 5, Kalm et al. further teach:
25wherein the receiving part of the lower fixing elements (hold block 33) each comprise:
	a hollow interior (see figure 3) and a vertical slot (fitting hole 19, figure 3) to receive a respective one of the upper counterparts (bolts, not shown) of the landing door unit from a respective landing floor (“door sills on different floors” paragraph [0002], line 7).  
	Regarding claim 6, Kalm et al. further teach:
5wherein the upper counter parts each (bolts, not shown) comprise:
	an adjustment mechanism (thread of securing bolts, used with fitting holes 19 or 24 to adjust height) for the height adjustment of the landing door unit.  
  
	Regarding claim 9, the combination of JP 5003539 B2 and Kalm et al. further teaches:
A method for installing an elevator landing door, via an elevator landing door assembly including at least one landing door unit (landing doorway device 1, figure 2, JP 5003539 B2) to be assembled to a landing door base opening (opening 14, figure 3, JP 5003539 B2) having an upper 20edge (top of opening 14, JP 5003539 B2), two side edges (left and right sides of opening 14, JP 5003539 B2) and a lower edge (bottom of opening 14, JP 5003539 B2), the landing door unit including at least a top track (opening/closing mechanism 4, figure 2, JP 5003539 B2) configured to hold one or more door panels (door 3, figure 2, JP 5003539 B2) suspended therefrom via one or more supporting elements (horizontal portion of mechanism 4, figure 2, JP 5003539 B2), a door sill (threshold 5, figure 2, JP 5003539 B2), and fixing elements including upper fixing elements (hold blocks 34, Kalm et al.) and lower fixing elements (hold blocks 33, Kalm et al.) each including receiving 25parts (fitting holes 19, 24, Kalm et al.), the method comprising:

		connecting the upper edge of the landing door unit (top of landing doorway device 1, 	figure 2, JP 5003539 B2) to the receiving parts (fitting hole 19, figure 3 of Kalm et al.) of the 	upper fixing elements (hold blocks 34, figure 1 of Kalm et al.),
	 	turning the lower part of the landing door unit (bottom of landing doorway device 1, 	figure 2, JP 5003539 B2) towards an elevator shaft (“shaft structure” paragraph [0006], Kalm et 	al., the fitting holes of Kalm et al. are designed to allow adjustment of the position of the landing 	door unit, the bottom of the landing door unit would turn toward the elevator shaft during 	adjustment) and towards the lower fixing elements (hold blocks 33, figure 1, Kalm et al.), and
		connecting the lower part of the landing door unit to the receiving parts (fitting holes 	24, 19, figure 3 of Kalm et al.) of the lower fixing elements (hold blocks 33).
	Regarding claim 11, JP 5003539 B2 and Kalm et al. further teach:
wherein the at least one landing door unit includes upper counter parts (bolts, not shown) to be fastened to the upper fixing elements, and lower counter parts (bolts, not shown) to be fastened to the lower fixing elements, wherein
	when connecting to the receiving parts of the upper fixing elements (hold blocks 34) the adjustment mechanisms (threads of securing bolts used with fitting holes 19 or 24 to adjust height) of the upper counter parts are inserted to the hollow interiors (see figure 3) and to the slots (fitting holes 19, 24) of the receiving parts. 
	Regarding claim 15, JP 5003539 B2 and Kalm et al. further teach:
wherein the lower fixing elements include a first flange (supporting element 23, figure 3, Kalm et al.) and a second flange (fixing element 2, figure 3, Kalm et al.), the first flange having a respective one of the receiving parts (fitting holes 24, Kalm et al.) attached thereto such that the receiving part is horizontal 
	Regarding claim 16, JP 5003539 B2 and Kalm et al. further teach:
wherein the second flange (2, Kalm et al.) is configured to secure to a front wall of an elevator shaft (see figure 1).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5003539 B2 in view of Kalm et al. (US 6609849 B2), and further in view of Kiviniemi (EP 0475074 A1).
	Regarding claim 7, JP 5003539 B2 and Kalm et al. teach:
Elevator landing door assembly according to claim 1.
	JP 5003539 B2 and Kalm et al. do not teach:
wherein the lower fixing elements and the upper fixing elements are aligned in two vertical lines.
	However, EP 0475074 A1 teaches:
wherein the elevator landing door assembly is one of a plurality of elevator landing door assemblies each associated with a respective one of a plurality of floors, and
	wherein the lower fixing elements and the upper fixing ele10ments (mounting elements 8, figure 2) of different ones of the plurality of floors are aligned in two vertical lines (see figures 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the fixing elements vertically as taught by EP 0475074 A1 with the landing door assembly taught by JP 5003539 B2 and Kalm et al. to ensure proper alignment between the shaft doors and elevator car doors. The shaft doors at each floor must be in the same position for proper connection of interlock devices between the car and landing doors.



	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5003539 B2 in view of Kalm et al. (US 6609849 B2), and further in view of Takahashi et al. (WO 2018011955 A1)
	Regarding claim 8, JP 5003539 B2 and Kalm et al. teach:
Elevator landing door assembly according to claim 1.
	JP 5003539 B2 and Kalm et al. do not teach:
a protective wall including a hard gypsum board.
	However, Takahasi et al. teach:
a protective wall including a hard gypsum board (see bottom of page 4, machine translation of Takahasi et al., “gypsum board”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gypsum board wall as taught by Takahashi et al. for aesthetics when the landing door is installed and finished.
	Regarding claim 14, JP 5003539 B2 and Kalm et al. teach:
Method for installing an elevator landing door according to claim 9.
	 JP 5003539 B2 and Kalm et al. do not teach:
a protective wall.
	However, Takahasi et al. teach:
a protective wall (see bottom of page 4, machine translation of Takahasi et al., “gypsum board”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gypsum board wall as taught by Takahashi et al. for aesthetics when the landing door is installed and finished.

Allowable Subject Matter
	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. On page 7 of the Remarks, Applicant states that the independent claims 1 and 9 have been amended in the spirit of allowable claim 10. Examiner contends that the amendment does not contain all of the limitations of the allowable claim. As stated in the non-final rejection of October 1, 2021, the method of claim 10 involves connecting the upper edge of the landing door unit to the receiving parts of the upper fixing elements then turning the landing door unit toward the elevator shaft and connecting the receiving parts of the lower fixing elements. The chronological order of the method is an important distinction, and the apparatus taught by JP 5003539 B2 and Kalm et al. meets the limitations as presented in the amended claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654